DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 22-31 and 36-39 are pending in this application and were examined on their merits.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.

The rejection of Claims 22-31 and 36-39 under 35 U.S.C. § 112(a) or 35 U.S.C. §
112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, has been withdrawn due to the Applicant’s amendments to Claims 22 and 39 to remove the New Matter. 

Response to Arguments

Applicant’s arguments, see Remarks, filed 03/07/2022, with respect to the above rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-31 and 36-39 are rejected under pre-AlA 35 U.S.C. § 103(a) as being
unpatentable over Billot et al. (2011) in view of Awan et al. (2010) and Ahern (1995), all
of record.

Billot et al. teaches agents (antibodies) for determining the protein level of IKZF-3
(Aiolos) in blood (subject sample with Chronic Lymphocytic Leukemia/CLL) and
wherein Aiolos is overexpressed in subjects with CLL as compared to control (Pg. 1921,
Fig. 1C).

With regard to Claims 27and 29, Billot et al. teaches that the blood cancer is chronic lymphatic leukemia (CLL), (Pg. 1921, Fig. 1C).
With regard to the limitation of Claims 22 and 39, that the composition is a “kit”
comprising an agent for determining the protein level of IKZF-3, the prior art teaches
an embodiment of an agent for determining the protein level of IKZF-3 and thus meets
the limitation of being a “kit”, as claimed.

Billot et al. does not teach wherein the “kit” further includes a compound selected from thalidomide, lenalidomide, pomalidomide, 3-(5-amino-2-methyl-4-oxo-4H- quinazolin-3-yl)-piperidine-2,6-dione or 3-(4-((4-(morpholinomethyl)benzyl)oxy)-1- oxoisoindolin-2-yl) piperidine-2,6-dione, or a pharmaceutically acceptable salt thereof, and a tool for administering the compound, as required by Claims 22 and 39;
wherein the kit comprises a first and second tool for obtaining the sample from the subject, as required by Claims 23 and 39;
wherein the first tool is “suitable” for obtaining the sample from a tumor biopsy, node biopsy or bone marrow, spleen, liver, brain or breast biopsy, as required by Claim 24;
wherein the kit comprises a second agent for determining the protein level of IKZF1 and/or IKZF3 in a sample, as required by Claim 39;
wherein the kit comprises a manual comprising instructions to compare the protein level of IKZF1 and/or IKZF3 in a sample from a subject subsequent to compound administration to a reference protein level of IKZF1 and/or IKZF3 and that a decrease in the subject sample as compared to the reference level is indicative of the efficacy of the compound in treating the disease or disorder, as required by Claim 22;
or wherein the kit comprises a manual comprising instructions to compare the protein level of IKZF1 and/or IKZF3 in the first sample with the protein level of IKZF 1 and/or IKZF3 in the second sample and that a decreased protein level of IKZF1 and/or IKZF3 in the second sample as compared to the protein level of IKZF1 and/or IKZF3 in the first sample is indicative of the efficacy of the compound in treating the disease or disorder, as required by Claim 39. 

Awan et al. teaches the use of thalidomide and lenalidomide as therapeutics in the treatment of CLL (Pg. 1, Abstract), wherein the compounds are administered under various regimens and dosages (Pgs. 14-17, Tables I-ll).

Ahern teaches that premade reagents and kits are convenient, save time, provide all of the necessary reagents for a particular research application and even provide detailed instructions to follow (Pg. 4, Lines 6-9).

It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the “kit” of Billot et al. of agents (antibodies) for determining the protein level of IKZF-3 (Aiolos) in blood from subjects with Chronic Lymphocytic Leukemia (CLL) to include thalidomide and lenalidomide because Awan et al. teaches that these are known therapeutic agents for CLL.


It would have been further obvious to those of ordinary skill in the art at the time of the instant invention to include a tool (such as one or more needles, the same needle being capable of obtaining multiple samples or multiple disposable needles for obtaining multiple single samples) for obtaining blood sample from the subject and a tool (such as a needle) for administering the compound(s) in order to have the means for obtaining the sample and treating the subject close at hand.  Those of ordinary skill in the art at the time of the invention would have also recognized that needles are “suitable” means of obtaining samples from biopsies of tissue or organ (such as fine needle aspiration).
Those of ordinary skill in the art at the time of the instant invention would have been motivated to compile the compound(s) and tool(s) for administering compound and obtaining samples into the “kit” of Billot et al. of agents (anti-IKZF-3 antibodies, reading on a first and second agent as the claims do not require two distinct agents) for determining the protein level of IKZF-3 (Aiolos) in blood from subjects with Chronic Lymphocytic Leukemia (CLL) because all of the means for:  obtaining samples for analysis from subjects with CLL, measuring biomarker levels of CLL, and treating CLL would all be close at hand and ready for use.  There would have been a reasonable expectation of success in making this modification because the use of “kits” in the medical and scientific arts is routine and well known in the art, see Ahern above.  The prior art also individually recognizes the detection of Aiolos protein levels in blood samples from subjects with CLL and that CLL may be treated with thalidomide and/or lenalidomide.


Further, the samples must be obtained with some tool (such as a needle or
needles) and the treatment must be administered by some tool/means, such as by
hand in the case of an oral tablet or by needle in the case of injection.

With regard to the limitations of Claims 22, 25, 26 and 39 respectively, the only
difference between the claimed invention and that of the cited prior art are “a manual
comprising instructions to compare the protein level of IKZF1 and/or IKZF3 in a sample
from a subject subsequent to compound administration to a reference protein level of
IKZF1 and/or IKZF3 and that a change in the subject sample as compared to the
reference level is indicative of the efficacy of the compound in treating the disease or
disorder’, “instructions to compare the protein level of IKZF1 and/or IKZF3 in the subject
sample to a reference protein level of IKZF1 and/or IKZF3’, “instructions for providing
a reference protein level of IKZF-1 and/or IKZF-3” and “a manual comprising
instructions to compare the protein level of IKZF1 and/or IKZF93 in the first sample with
the protein level of IKZF1 and/or IKZF3 in the second sample and that a lower protein
level of IKZF1 and/or IKZF3 in the second sample as compared to the protein level of
IKZF1 and/or IKZF3 in the first sample is indicative of the efficacy of the compound
in treating the disease or disorder’.  





The MPEP at 2111.05 and 2111.05 I, B. states:
The first step of the printed matter analysis is the determination that the limitation in question is in fact directed toward printed matter. "Our past cases establish a necessary condition for falling into the category of printed matter: a limitation is printed matter only if it claims the content of information." See In re DiStefano, 808 F.3d 845, 848, 117 USPQ2d 1265, 1267 (Fed. Cir. 2015). "[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268. If a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983).
For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.

In this instance, the limitations are directed to printed matter (instructions functionally related to the associated physical kit/substrate) and no new or unobvious structural or functional relationship exists between the printed matter and kit/substrate (control or reference levels are routine and conventional in the medical arts) and because the kit in question is a collection of items made obvious by the prior art for the reasons stated above and not to a method.  The kit could still be used in accordance with the teachings of the prior art.  With regard to the analysis in Ngai above, the claimed instructions are not even instructions for the use of the kit and the compounds within but are directed to the interpretation of results determined after compound administration.  Therefore, the instructions are not given patentable weight.

With regard to Claims 22 & 39, 28, 30, 34 and 26-38, respectively; “of assessing
the efficacy of a compound in treating a disease or disorder in a subject”, and in the
Claim body, “wherein the sample has been treated with the compound: wherein the
disease or disorder is a blood cancer or an inflammatory disease selected from the
group consisting of:  systemic lupus erythematosus, Sjogren syndrome and systemic
sclerosis;
and wherein the compound is thalidomide, lenalidomide, pomalidomide, 3-(5-amino-2-methyl-4-oxo-4H- quinazolin-3-yl)-piperidine-2,6-dione or 3-(4-((4-(morpholinomethyl)benzyl)oxy)-1- oxoisoindolin-2-yl) piperidine-2,6-dione, or a pharmaceutically acceptable salt thereof;
“wherein the blood cancer is multiple myeloma’,
“wherein the blood cancer is non-Hodgkin's Lymphoma’,
“wherein the blood cancer is mantle cell lymphoma’,
“wherein the disease or disorder is systemic lupus erythematosus’:
“wherein the disease or disorder is Sjogren syndrome’) and “wherein the disease
or disorder is systemic sclerosis’, are statements of intended use and/or
recitations of the manner in which the kit comprising the agent for determining the
protein level of IKZF-3 is intended to be employed which do not result in a structural
difference between the claimed invention and that of the prior art.  The MPEP at 2115, 2111 and 2114, II respectively states:
Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Response to Arguments

Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 

The Applicant argues that the instant claims are based, in part, on measuring
post-treatment expression levels of IKZF1 and/or IKZF3 to predict the efficacy of a
compound after said compound is administered to a subject and the finding that the
levels of IKZF1 and/or IKZF3 decrease in response to treatment with certain
compounds reflecting activation or deactivation (or up- or down-regulation) of certain
biological pathways induced by those compounds.  Applicant asserts the instant claims are based on the correlation between the change of specific proteins and treatment with specific compounds (Remarks, Pg. 8, Lines 3-15).


This is not found to be persuasive for the following reasons, the Examiner
notes that the instant claims are drawn to a “kit” comprising a compound, a tool for
administering the compound, one or more agents for determining the protein
levels of IKZF1 and/or IKZF3 in a sample and instructions for use thereof
and not to a method of using the kit to assess protein levels IKZF1 and/or IKZF3
changing upon treatment of a subject with the recited compounds.  There are no active “measuring” or “treatment” steps recited in the instant claims, and therefore any “correlation” between the change of specific proteins and treatment with specific compounds is never realized.

The Applicant argues that Billot, Awan and Ahern, alone or combined, do not teach or suggest the claimed invention or recognize the correlation between the change in protein level of the biomarkers IKZF1 and/or IKZF3 and the therapeutic efficacy of the recited compounds, which can be utilized by the claimed kit to assess (Remarks, Pg. 8, Lines 16-21).

This is not found to be persuasive for the following reasons, as discussed above, the cited prior art makes obvious the structural elements of the claimed kit.  Since there are no active “measuring” or “treatment” steps recited in the instant claims, any “correlation” between the change of specific proteins and assessment of the therapeutic efficacy of specific compounds is never realized.


The Applicant argues that Billot teaches an agent for determining the level of IKZF3 in CLL patient blood samples and that IKZF3 is overexpressed in CLL patients as opposed to healthy donors while Awan teaches that thalidomide and lenalidomide can be used to treat CLL.  However, neither reference teaches, suggests or motivates combining the agents of Billot with the treatments of Awan, and such knowledge of any relationship between the IKZF3 specific antibody and the compounds of Billot is not found in the prior art, therefore there is no motivation to combine the references (Remarks, Pg. 8, Lines 22-30 and Pg. 9, Lines 1-2).

This is not found to be persuasive for the following reasons, as mentioned above, Applicant is claiming the kit and not the use thereof or the recited correlation, which is not a material aspect of the kit.  The Examiner has provided sound, logical reasoning in the prior action and above sufficient to establish a prima facie case of obviousness.  Further, as discussed above, those of ordinary skill in the art at the time of the instant invention would have been motivated to compile the compound(s) and tool(s) for administering compound and obtaining samples into the “kit” of Billot et al. of agents (anti-IKZF-3 antibodies, reading on a first and second agent as the claims do not require two distinct agents) for determining the protein level of IKZF-3 (Aiolos) in blood from subjects with Chronic Lymphocytic Leukemia (CLL) because all of the means for:  obtaining samples for analysis from subjects with CLL, measuring biomarker levels of CLL, and treating CLL would all be close at hand and ready for use.


The Applicant argues that Ahern does not remedy the alleged deficiencies of
Billot and Awan, noting that the reference discloses the general benefits of pre-made
kits and does not provide any motivation or teaching for combining the teachings of
Billot and Awan.  Applicant concludes that even if the references were combined there
would be no reasonable expectation of success as none of the references disclose the
correlation between a decrease in protein levels of IKZF1 and/or IKZF3 and the
therapeutic efficacy of the recited compounds (Remarks, Pg. 9, Lines 3-11).

This is not found to be persuasive for the following reasons, as mentioned
above, Applicant is claiming the kit and not the use thereof or the recited correlation,
which is not a material aspect of the kit.  The Examiner has provided sound, logical reasoning in the prior action and above sufficient to establish a prima facie case of obviousness.  Further, as discussed above, those of ordinary skill in the art at the time of the instant invention would have been motivated to compile the compound(s) and tool(s) for administering compound and obtaining samples, as taught by Ahern, into the “kit” of Billot et al. of agents (anti-IKZF-3 antibodies, because all of the means for:  obtaining samples for analysis from subjects with CLL, measuring biomarker levels of CLL, and treating CLL would all be close at hand and ready for use.

The Applicant argues that the recited instructions provide a functional relationship in that the instructions are only meaningful when associated with the claimed kit.  
Applicant asserts that the function of the instructions is to inform users of the intended use of the kit, and is thus not directed at conveying a message or performing 
a function independent of the kit.  Applicant argues that the kit is novel and its intended use and underlying principles and mechanisms were unknown.  As such, the kit depends on the instructions to elucidate its usage by measuring a change in protein biomarker levels after treatment with the recited compounds to determine compound efficacy.  Applicant concludes that the instruction also depends on the kit to convey a message that is only meaningful when associated with the kit (Remarks, Pg. 9, Lines 22-30).

This is not found to be persuasive for the following reasons, the claimed kit is found to be obvious based on the reasoning provided above.  Further, the use of agents to measure sample protein biomarkers in subjects with CLL was known in the art before the effective inventions, as was the use of at least one of the recited compounds to treat CLL  The limitations are directed to printed matter (instructions functionally related to the associated physical kit/substrate) and no new or unobvious structural or functional relationship exists between the printed matter and kit/substrate (control or reference levels are routine and conventional in the medical arts).  The kit could still be used in accordance with the teachings of the prior art.  The claimed instructions are not even instructions for the use of the kit and the compounds within but are directed to the interpretation of results determined after compound administration.  Therefore, the instructions are not given patentable weight.

The Applicant argues the functional relationship between the instructions and kit is new and unobvious.  Applicant asserts that the ordinary artisan in possession of the cited art could not reach the unpredictable result of a correlation between the change in protein levels of IKZF3 and the therapeutic efficacy of thalidomide and lenalidomide, as assessed by the claimed kit.  Applicant concludes that the instructions should be given patentable weight as an indispensable element (Remarks, Pg. 10, Lines 1-7).

This is not found to be persuasive for the following reasons, the Examiner has
provided sound, logical reasoning above sufficient to establish a prima facie case of obviousness.  The claimed kit merely serves as a support for the written manual/instructions as claimed which are drawn to conveying a message about
determined protein levels after treatment and the relationship thereof to a compounds effect on a subject.  Since there are no active “measuring” or “treatment” steps recited in the instant claims, any determined “correlation” between the change of specific proteins and assessment of the therapeutic efficacy of specific compounds is never realized.  The claimed instructions are not even instructions for the use of the kit and the compounds within but are directed to the interpretation of results determined after compound administration.  Therefore, the instructions are not given patentable weight.




The Applicant argues that the combination of cited references do not teach or suggest the claimed instructions tied to the intended use of the kit.  Applicant notes that the cited references do not disclose using post-treatment biomarker levels as a predictor of subject responsiveness or that the protein biomarkers change in response to any treatment compound.  Applicant concludes the ordinary artisan would not have expected protein levels would decrease in response to compound treatment as claimed (Remarks, Pg. 10, Lines 8-18).

This is not found to be persuasive for the following reasons,  as discussed above, the Examiner has provided sound, logical reasoning above sufficient to establish a prima facie case of obviousness for the claimed kit.  There is no requirement in the claims of the determination of any change post-treatment biomarker levels, therefore the cited prior art need not teach or disclose such.  Nor is there any requirement that the ordinary artisan have any expectation with respect to a change in protein levels after treatment with the compounds of the kit, because no such treatment takes place.

Conclusion

No claims are allowed.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        05/27/2022